SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Michael Benincasa appeals from the dismissal for lack of subject matter jurisdiction of his takings claim by the United States District Court for the Eastern District of New York (Seybert, /.). Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
When reviewing such a dismissal, “we review factual findings for clear error and legal conclusions de novo.” Close v. New York, 125 F.3d 31, 35 (2d Cir.1997).
For the reasons substantially stated by the district court, Benincasa’s takings claim was not ripe for review. The district court therefore properly concluded that it lacked subject matter jurisdiction pursuant to Fed. R. Civ. Proc. 12(b)(1). It is therefore unnecessary to consider the Department of Environmental Conservation’s contention that the Eleventh Amendment immunizes it from a takings claim brought in federal court.
Accordingly, the judgment of the district court is hereby AFFIRMED.